DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are pending in the instant application and are examined on the merits herein. 

Priority
This application is a 371 of PCT/US2017/063678 filed on 12/12/2016, which claims priority to U.S. Provisional application no. 62/432,882 filed on 11/29/2017. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/432,882, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior-filed application does not provide support in the specification for the limitations of claims 3-5 and 14-15 in the instant application. Regarding claims 3 and 14, Application no. ‘882 does not provide support for the apertures being formed in only one portion of the inner wall. Claims 4-5 and 15 do not receive priority by depending upon a .
Priority is given for claims 1-2, 6-13, and 16-26 to the prior-filed application, Application No. 62/432,882, filed on 12/12/2016.
No priority is given to claims 3-5 and 14-15. 

Specification
The disclosure is objected to because of the following informalities: 
The syringe is referred to by an incorrect ref. number (para. 0051 line 3.  
The gasket is referred to by an incorrect ref. number (para. 0061 lines 2 and 8).
The tubular wall is referred to by an incorrect ref. number (para. 0068 line 3).    
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "a remaining portion of the aspirate" in line 2.  It is unclear whether this is in reference to the aspirate as disclosed in claim 20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 12-15, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by P.G. Pub. no. US2015/0352266 to Gourlay (IDS dated 06/04/2019).
Regarding claim 1, Gourlay discloses a syringe (Fig. 1, 11 syringe) for withdrawing an aspirate from a body (para. 0014 lines 1-5), comprising: a barrel (Fig. 2, 26 barrel) having an inner wall (Fig. 2-4, 21 and 23 inner wall) extending therein, the inner wall (Fig. 2-4, 21 and 23 inner wall) having one or more apertures (Fig. 2 and 4, 22 and 24 apertures) formed therein; an absorbent (Fig. 2-4, 25 absorbent) positioned between and in contact with the inner wall (Fig. 2-4, 25 absorbent positioned in contact with  21 and 23 inner wall) and an outer wall of the barrel (Fig. 2, 26 barrel); a plunger (Fig. 1-2, 15 plunger) for longitudinal movement within the barrel (Fig. 2, 25 barrel); and a gasket (para. 0062 lines 3-7 gasket) attached to an end of the plunger (Fig. 1-2, 15 plunger) forms a seal via contact with the inner wall (para. 0062, lines 3-7; Fig. 2-4, 21 and 23 inner wall).
Regarding claim 2, Gourlay discloses that the inner wall (Fig. 2-4, 21 and 23 inner wall) and the outer wall (Fig. 2, 26 barrel) define a chamber and the absorbent (Fig. 2-4, 25 absorbent) is positioned within the chamber (para. 0026).
Regarding claim 3, Gourlay discloses that the one or more apertures (Fig. 2 and 22 and 24 apertures) are formed in a first portion of the inner wall (Fig. 2-4, 21 and 23 inner wall, first portion defined as the portion of the inner wall along the longitudinal axis of the barrel).
Regarding claim 4, Gourlay discloses that the chamber (para. 0026) is defined along the first portion of the inner wall (Fig. 2-4, 21 and 23 inner wall, first portion defined as the portion of the inner wall along the longitudinal axis of the barrel) wherein one or more apertures are formed (para. 0026 lines 5-12).
Regarding claim 5, Gourlay discloses that a second portion of the inner wall (Fig. 2-4, 21 and 23 inner wall, second portion defined as the proximal end portion of the inner wall along the latitudinal axis of the barrel) is impermeable (para. 0061, lines 6-9). 
Regarding claim 6, Gourlay discloses that the barrel (Fig. 2, 26 barrel) includes first (Fig. 4, 13 first portion) and second (Fig. 4, 12 second portion) portions, the first portion (Fig. 4, 13 first portion) having a lesser diameter than the second portion (Fig. 4, 12 second portion clearly having a larger diameter than 13 first portion).
Regarding claim 7, Gourlay discloses that the absorbent (Fig. 2-4, 25 absorbent) is positioned between the inner wall (Fig. 2-4, 21 and 23 inner wall) and the second portion (Fig. 4, second portion) of the barrel (para. 0026, lines 9-12; Fig. 2, 26 barrel).
Regarding claim 8, Gourlay discloses that the inner wall (Fig. 2-4, 21 and 23 inner wall) is defined by a sleeve extending within the second portion (Fig. 4, 12 second portion) of the barrel (para. 0064 lines 1-4; Fig. 2, 26 barrel).
Regarding claim 12, Gourlay discloses a filter extending within the chamber and positioned between the inner wall (Fig. 2-4, 21 and 23 inner wall) and the absorbent (para. 0064 lines 7-11; Fig. 2-4, 25 absorbent).
Regarding claim 13, Gourlay discloses a syringe (Fig. 1, 11 syringe) for withdrawing an aspirate from a body (para. 0014 lines 1-5), comprising: a barrel (Fig. 2, 26 barrel) having an inner wall (Fig. 2-4, 21 and 23 inner wall), the inner wall (Fig. 2-4, 21 and 23 inner wall) having one or more apertures (Fig. 2 and 4, 22 and 24 apertures) formed therein; an absorbent (Fig. 2-4, 25 absorbent) positioned between and in contact with the inner wall (Fig. 2-4, 25 absorbent positioned in contact with  21 and 23 inner wall) and an outer wall of the barrel (Fig. 2, 26 barrel); a plunger (Fig. 1-2, 15 plunger) for longitudinal movement within the inner wall (Fig. 2-4, 21 and 23 inner wall); and a gasket (para. 0062 lines 3-7 gasket) supported by the plunger (Fig. 1-2, 15 plunger) and contacting the inner wall during the longitudinal movement (para. 0062, lines 3-7; Fig. 2-4, 21 and 23 inner wall).
Regarding claim 14, Gourlay discloses that the one or more apertures (Fig. 2 and 22 and 24 apertures) are formed in a first portion of the inner wall (Fig. 2-4, 21 and 23 inner wall, first portion defined as the portion of the inner wall along the longitudinal axis of the barrel).
Regarding claim 15, Gourlay discloses that a second portion of the inner wall (Fig. 2-4, 21 and 23 inner wall, second portion defined as the proximal end portion of the inner wall along the latitudinal axis of the barrel) is impermeable (para. 0061, lines 6-9).
Regarding claim 19, Gourlay discloses a filter extending within and positioned between the inner wall (Fig. 2-4, 21 and 23 inner wall) and the absorbent (para. 0064 lines 7-11; Fig. 2-4, 25 absorbent).
Regarding claim 20, Gourlay discloses a method of securing fat cells using a syringe (para. 0049; Fig. 1, 11 syringe), comprising the steps of: retracting a plunger (Fig. 1-2, 15 plunger) 
Regarding claim 21, Gourlay discloses that the exposing step includes the step of filtering the aspirate (para. 0042 lines 4-7).
Regarding claim 22, Gourlay discloses that the moving step includes the step of returning the remaining portion of the aspirate to a grafting site of the body (para. 0053).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gourlay as applied to claim 1 above, and further in view of U.S Patent no. 5,512,054 to Morningstar (PTO-892).
The disclosures of Gourlay are described in the rejection starting at paragraph 15 above. 
Regarding claim 9, Gourlay differs from the instantly claimed invention in that Gourlay fails to disclose a second plunger concentrically positioned with the plunger.
Morningstar teaches a second plunger concentrically positioned within a plunger (Fig. 4, 20 first plunger, 23 second plunger).
Morningstar is considered to be analogous to the instantly claimed invention in that Morningstar teaches a syringe system. One of ordinary skill in the art would have been motivated to modify the plunger system of Gourlay to further comprise a second plunger concentrically positioned within a plunger as taught by Morningstar, because Morningstar teaches that including first and second chambers in the plunger structure provides higher pressure when initially drawing a material from a body and lower pressure when retracting the outer plunger (see col. 1 lines 45-48). 
Regarding claim 10, Gourlay differs from the instantly claimed invention in that Gourlay fails to disclose that the second plunger includes a gasket attached to a proximal end of the second plunger forming a seal. 
Morningstar teaches that the second plunger includes an O-ring attached to a proximal end of the second plunger (col. 4 lines 12-16; Fig. 3, 30 O-ring, 23 second plunger). 
One of ordinary skill in the art before the effective filing date of the instant application would have been motivated modify the plunger system of Gourlay to include an O-ring on the proximal end of the second plunger as taught by Morningstar, because Morningstar teaches that the O-ring provides a seal between the plunger and the wall (see col. 4 lines 17-23). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gourlay as applied to claim 1 above, and further in view of P.G. Pub. no. US2013/0158515 to Austen (PTO-892).
The disclosures of Gourlay are described in the rejection starting at paragraph 15 above. 
Regarding claim 11, Gourlay differs from the instantly claimed invention in that Gourlay fails to disclose that the absorbent includes at least two different materials. 
Austen teaches an absorbent material comprised of a mixture of absorbent and adsorbents (para. 0069 lines 6-14).
Austen is considered to be analogous to the instantly claimed invention in that Austen teaches a fat processing syringe device. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the absorbent of Gourlay to include at least two different materials as taught by Austen, because Austen teaches that impurities and fluids, such as tumescent fluid or free lipids, can be removed in such an absorbent material (para. 0009 lines 17-21).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gourlay as applied to claim 13 above, and further in view of U.S Patent no. 5,512,054 to Morningstar (PTO-892).
The disclosures of Gourlay are described in the rejection starting at paragraph 15 above. 
Regarding claim 16, Gourlay differs from the instantly claimed invention in that Gourlay fails to disclose a second plunger concentrically positioned with the plunger.
Morningstar teaches a second plunger concentrically positioned within a plunger (Fig. 4, 20 first plunger, 23 second plunger).
Morningstar is considered to be analogous to the instantly claimed invention in that Morningstar teaches a syringe system. One of ordinary skill in the art would have been motivated to modify the plunger system of Gourlay to further comprise a second plunger concentrically positioned within a plunger as taught by Morningstar, because Morningstar teaches that including first and second chambers in the plunger structure provides higher pressure when initially drawing a material from a body and lower pressure when retracting the outer plunger (see col. 1 lines 45-48). 
Regarding claim 17, Gourlay differs from the instantly claimed invention in that Gourlay fails to disclose that the second plunger includes a gasket attached to a proximal end of the second plunger forming a seal with the inner wall. 
Morningstar teaches that the second plunger includes an O-ring attached to a proximal end of the second plunger (col. 4 lines 12-16; Fig. 3, 30 O-ring, 23 second plunger). 
One of ordinary skill in the art before the effective filing date of the instant application would have been motivated modify the plunger system of Gourlay to include an O-ring on the proximal end of the second plunger as taught by Morningstar, because Morningstar teaches that the O-ring provides a seal between the plunger and the wall (see col. 4 lines 17-23). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gourlay as applied to claim 13 above, and further in view of P.G. Pub. no. US2013/0158515 to Austen (PTO-892).
The disclosures of Gourlay are described in the rejection starting at paragraph 15 above.
Regarding claim 18, Gourlay differs from the instantly claimed invention in that Gourlay fails to disclose that the absorbent includes at least two different materials. 
Austen teaches an absorbent material comprised of a mixture of absorbent and adsorbents (para. 0069 lines 6-14).
Austen is considered to be analogous to the instantly claimed invention in that Austen teaches a fat processing syringe device. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the absorbent of Gourlay to include at least two different materials as taught by Austen, because Austen teaches that impurities and fluids, such as tumescent fluid or free lipids, can be removed in such an absorbent material (para. 0009 lines 17-21).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gourlay as applied to claim 20 above, and further in view of P.G. Pub. no. US2013/0158515 to Austen (PTO-892).
The disclosures of Gourlay are described in the rejection starting at paragraph 15 above. 
Regarding claim 23, Gourlay differs from the instantly claimed invention in that Gourlay fails to disclose the step of agitating the syringe to promote absorption. 
Austen teaches agitating the fat processing device to promote absorption (para. 0081 lines 8-11). 
Austen is considered to be analogous to the instantly claimed invention in that Austen teaches a fat processing syringe device. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the method of Gourlay to further include agitating the syringe as taught by Austen, because Austen teaches that agitating the device ensures sufficient contact between the adipose tissue and the absorbent material (see para. 0081 lines 9-11). 

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gourlay as applied to claim 20 above, and further in view of U.S Patent no. 5,512,054 to Morningstar (PTO-892).
The disclosures of Gourlay are described in the rejection starting at paragraph 15 above. 
Regarding claim 24, Gourlay differs from the instantly claimed invention in that Gourlay fails to disclose that the retracting step includes retracting the plunger positioned within a second plunger.
Morningstar teaches retracting a plunger positioned within a second plunger (Fig. 5 first discharge position, 23 first plunger, 20 second plunger).
Morningstar is considered to be analogous to the instantly claimed invention in that Morningstar teaches a syringe system. One of ordinary skill in the art would have been motivated to modify the method and apparatus of Gourlay to further comprise a second plunger and the step of retracting the plunger positioned within a second plunger as taught by Morningstar, because Morningstar teaches that including first and second chambers in the plunger structure provides higher pressure when initially drawing a material from a body (see col. 1 lines 45-48). 
Regarding claim 25, Gourlay discloses exposing the aspirate to the absorbent by retracting the plunger, but differs from the instantly claimed invention in that Gourlay fails to disclose moving a second plunger.
Morningstar teaches moving a second plunger to draw a material further into a syringe (col. 4 lines 66-67; Fig. 4 fully retracted position, 20 second plunger). 
One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the method and apparatus of Gourlay to further comprise a second plunger and the step of moving that second plunger as taught by Morningstar, because Morningstar teaches that including a second chamber in the plunger structure provides lower pressure on the instilled material (see col. 1 lines 45-48).
Regarding claim 26, Gourlay discloses moving the plunger toward the first position to return a remaining portion of the aspirate to a grafting site of the body, but differs from the instantly claimed invention in that Gourlay fails to disclose moving first and second plungers to return the aspirate to the body.
Morningstar teaches moving a first and second plunger to expel a material from a syringe (col. 4 lines 40-61; Fig. 6 fully extended position, 23 first plunger, 20 second plunger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method and apparatus of Gourlay to further comprise a second plunger and the step of moving the first and second plungers as taught by Morningstar to provide the predictable result of expelling the full remaining portion of aspirate.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781